Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Bryan White, Appellant                                 Appeal from the 102nd District Court of
                                                        Bowie County, Texas (Tr. Ct. No. 18-F-
 No. 06-18-00205-CR         v.                          0349-102).        Memorandum Opinion
                                                        delivered by Justice Stevens, Chief Justice
 The State of Texas, Appellee                           Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that (1) the correct
amount of court costs is $264.00, (2) White was convicted of aggravated assault against a security
officer, and (3) the proper statute of offense is Section 22.02(b)(2)(D) of the Texas Penal Code.
As modified, we affirm the trial court’s judgment.
       We note that the appellant, Bryan White, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.


                                                       RENDERED MAY 31, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk